ON REHEARING.                  [En Banc. February 7, 1927.]
Upon a reargument of this case En Banc, it appears to the court that that portion of the Departmental opinion, wherein reference is made to the rule in the state of California in regard to the production of evidence before the equalization board, and the statement is made that a similar rule obtains in this state, should be stricken for the reason that it was not *Page 47 
necessary to the decision of this case and the court is desirous of leaving this an open question to be determined when squarely presented to it.
In all other respects the opinion as filed is approved.